DUFOUR, J.
The facts of this case lare fully stated in our opinions when this case was first before us and we . remanded it for the purpose of allowing the introduction of certain city ordinances.
In so doing, we used the following language:
“But in order to do justice to the opponent with whom is the law of the case, it is proper that we should give him an opportunity to supply the missing proof. The judgment is reversed and the cause *276is remanded for trial in accordance with the views herein expressed.”
April 3,1911.
6 Ct. of App. 69.
The only appeal then presented to us and referred to in our opinion was ihat of the attorney of absent heirs from the judgment maintaining the opposition of Letellier. No other appeal had been taken and no answers to the appeal had been made; hence, all other parties to the litigation were co-appellees.
After trial on the remanding, the judge under his interpretation of our decree, proceeded to reduce the fees of the attorney of the public administrator, and of Judge Marr, the other appellant.
This was in effect destroying judgments two years old form which no appeal had been taken and with which we were powerless to deal. This would further place u< in the attitude of disturbing a judgment between co-appellees.
The language of the decree, taken in connection with the issues involved and the views expressed in the opinion, is not fairly susceptible of such an interpretation. We decided the issue presented by the appeal and no other.
The judgment is reversed so far as it strikes out the claim of R. H. Marr for $50, and so far as it strikes out $125 of the fee originally allowed E. T. Florance, and in all other respects, the judgment is affirmed, appellee to pay costs of appeal.